Contrary to the defendant’s contention, the trial court’s charge on recent exclusive possession of stolen property was not improper. Accordingly, the defendant’s ineffective assistance of counsel claim, based solely on the fact that his assigned counsel requested the instruction, is without merit (see generally People v McKenzie, 48 AD3d 594, 595 [2008]; People v Stover, 36 AD3d 837, 838 [2007]).
The sentence imposed was excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Skelos, Balkin and Belen, JJ., concur.